DOWNEY, Chief Judge.
Petitioners seek review by certiorari of an order of the trial court refusing to strike a notice of lien filed in petitioners’ personal injury case by their erstwhile attorney.
It is alleged in the petition that James Johnson, Esquire, represented petitioner Delories Castle in a personal injury claim. Johnson did not measure up to Delories’ expectations so she discharged him and obtained new counsel.
Claiming he had a fee contract with Delo-ries, Johnson filed a notice of lien in this suit, which was instituted by Delories’ new counsel. The trial court refused to strike the lien and petitioners seek review of that order by common law certiorari.
Common law certiorari is not an appropriate method of review under these circumstances because petitioners can obtain full review of the court’s action if and when the proposed lien is enforced. There is no irreparable injury which will adversely affect petitioners’ rights throughout the remainder of this litigation unless immediate review is afforded. See: Chalfonte Development Corporation v. Beaudoin, 370 So.2d 58 (Fla. 4th DCA 1979); Johnson v. Henningson, 370 So.2d 60 (Fla. 4th DCA 1979); Esler v. Gabinet, 369 So.2d 93 (Fla. 4th DCA 1979).
Accordingly the petition for certiorari is denied.
LETTS, J., and CROSS, SPENCER C., Associate Judge, concur.